Citation Nr: 1504915	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to VA death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  The Veteran died in July 2003.  The appellant is the Veteran's former spouse, having been married to the Veteran until they were divorced in July 2001.

In February 2013 the appellant testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 1978.

2.  The appellant and the Veteran divorced in July 2001 and did not remarry.

3.  The Veteran died in July 2003.


CONCLUSION OF LAW

The appellant is not recognized as a surviving spouse for VA purposes, and therefore does not have basic eligibility to receive VA death pension benefits.  38 U.S.C.A. §§ 101(3) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that as a general rule VA, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, however, for the reasons detailed below the Board finds that this appeal must be denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, no further discussion of the VCAA is warranted in this case.

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the appellant's hearing, the undersigned identified the issue on appeal and asked the appellant questions relevant to her claim.  The hearing focused on the elements necessary to substantiate the claim.  The appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error. 

Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

A "surviving spouse" is a person whose marriage to a veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

The facts in this case are not in dispute.  The Veteran and the appellant were married in July 1978.  However, they were divorced in July 2001, and did not remarry at the time of the Veteran's death in July 2003.  In fact, the Veteran's death certificate lists his marital status as divorced.

The Board further notes that the appellant does not dispute that she and the Veteran were divorced at the time of his death.  In fact, she acknowledged that they were divorced on her original application for benefits.  Rather, she contends that she is entitled to VA benefits as she and the Veteran were married for over 20 years, they had children together, and that she had previously been denied apportionment of the Veteran's VA compensation benefits and did not know that she could appeal that prior denial.  

The Board does not dispute the fact that the appellant and the Veteran were married for more than 20 years and had children together.  However, the law explicitly states that in order to be recognized as the surviving spouse of a veteran one must be married to the veteran at the time of the veteran's death.  Id.  Here, the Veteran and the appellant were clearly not married at the time of his death in July 2003.  The Board acknowledges that the law does permit VA to look at circumstances where a married couple are separated at the time of a veteran's death, specifically when any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  However, in this case, the undisputed evidence of record reflects the Veteran and the appellant were divorced at the time of the Veteran's death.  In short, it was not a case of separation that would permit consideration of these regulatory provisions.

In view of the foregoing, the Board has no choice but to conclude the appellant does not satisfy the legal requirements for recognition as the Veteran's surviving spouse for VA purposes, to include death pension benefits.  As such, her claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (finding that when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

The Board does wish to note that the appellant's arguments essentially constitute a theory of equitable relief.  Although the Board denies her claim as a matter of law as lacking legal merit, the Board is sympathetic to her claim.  However, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

Entitlement to VA death pension benefits is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


